 

 

 

Exhibit 10.1

PLS REGULAR FACILITY

EXECUTION

 

AMENDMENT NO. 8  TO

THIRD AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

Amendment No. 8 to Third Amended and Restated Master Repurchase Agreement, dated
as of March 6, 2020 (this “Amendment”), among Credit Suisse First Boston
Mortgage Capital LLC (the “Administrative Agent”), Credit Suisse AG, a company
incorporated in Switzerland, acting through its Cayman Islands Branch (a
 “Buyer”), Alpine Securitization LTD (a “Buyer”), PennyMac Loan Services, LLC
(the “Seller”) and Private National Mortgage Acceptance Company, LLC  (the
 “Guarantor”).

 

RECITALS

 

The Administrative Agent,  the Buyers, the Seller and the Guarantor are parties
to that certain Third Amended and Restated Master Repurchase Agreement, dated as
of April 28, 2017 (as amended by Amendment No. 1, dated as of June 1, 2017,
Amendment No. 2, dated as of December 20, 2017, Amendment No. 3, dated as of
February 1, 2018, Amendment No. 4, dated as of April 27, 2018,  Amendment No. 5,
dated as of February 11, 2019, Amendment No. 6, dated as of April 26, 2019 and
Amendment No. 7, dated as of September 11, 2019,  the “Existing Repurchase
Agreement”, and as amended by this Amendment, the “Repurchase Agreement”) and
the related Second Amended and Restated Pricing Side Letter, dated as of April
28, 2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Pricing Side Letter”).  The Guarantor is party to that certain
Amended and Restated Guaranty (as amended, restated, supplemented or otherwise
modified from time to time, the “Guaranty”), dated as of April 28, 2017,  by the
Guarantor in favor of Administrative Agent.  Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Existing
Repurchase Agreement and Guaranty, as applicable.

The Administrative Agent, the Buyers, the Seller and the Guarantor have agreed,
subject to the terms and conditions of this Amendment, that the Existing
Repurchase Agreement be amended to reflect certain agreed upon revisions to the
terms of the Existing Repurchase Agreement.  As a condition precedent to
amending the Existing Repurchase Agreement, the Administrative Agent has
required the Guarantor to ratify and affirm the Guaranty on the date hereof.

 

Accordingly, the Administrative Agent, the Buyers, the Seller and the Guarantor
hereby agree, in consideration of the mutual promises and mutual obligations set
forth herein, that the Existing Repurchase Agreement is hereby amended as
follows:

SECTION 1.   Covenants.  Section 14.dd of the Existing Repurchase Agreement is
hereby amended by deleting subsection (1) in its entirety and replacing it with
the following:

(1)        Adjusted Tangible Net Worth. Seller shall maintain an Adjusted
Tangible Net Worth of at least equal to $1,250,000,000.

SECTION 2.   Conditions Precedent.  This Amendment shall become effective as of
the date hereof (the “Amendment Effective Date”),  subject to the satisfaction
of the following conditions precedent:

 





-1-




 

2.1       Delivered Documents.  On the Amendment Effective Date, the
Administrative Agent on behalf of Buyers shall have received the following
documents, each of which shall be satisfactory to the Administrative Agent in
form and substance:

 

(a)        this Amendment, executed and delivered by duly authorized officers of
the Administrative Agent, the Buyers, the Seller and the Guarantor;

(b)        Amendment No. 8 to Second Amended and Restated Pricing Side Letter,
executed and delivered by duly authorized officers of the Administrative Agent,
the Buyers, the Seller and the Guarantor; and

(c)        such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.

 

SECTION 3.   Representations and Warranties.  Seller hereby represents and
warrants to the Administrative Agent and Buyers that it is in compliance with
all the terms and provisions set forth in the Repurchase Agreement on its part
to be observed or performed, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 13 of Repurchase Agreement.

 

SECTION 4.   Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

 

SECTION 5.   Counterparts.  This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

 

SECTION 6.   Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

 

SECTION 7.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 8.   Reaffirmation of Guaranty.  The Guarantor hereby ratifies and
affirms all of the terms, covenants, conditions and obligations of the Guaranty
and acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of the Seller to Administrative Agent and
Buyers under the Repurchase Agreement and related Program Agreements, as amended
hereby.

 

[Remainder of page intentionally left blank]

 

 



-2-




 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE
CAPITAL LLC, as Administrative Agent

 

 

 

 

 

By:

/s/ Margaret Dellafera

 

 

Name:  Margaret Dellafera

 

 

Title:    Vice President

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Committed Buyer and as a Buyer

 

 

 

 

 

By:

/s/Margaret Dellafera

 

 

Name:   Margaret Dellafera

 

 

Title:     Authorized Signatory

 

 

 

 

 

By:

/s/ Kenneth Aiani

 

 

Name:   Kenneth Aiani

 

 

Title:     Authorized Signatory

 

 

 

 

 

ALPINE SECURITIZATION LTD, as a Buyer, by
Credit Suisse AG, New York Branch as Attorney-in-Fact

 

 

 

 

 

By:

/s/ Kenneth Aiani

 

 

Name:   Kenneth Aiani

 

 

Title:     Vice President

 

 

 

 

 

By:

/s/ Elie Chau

 

 

Name:   Elie Chau

 

 

Title:     Vice President

 





Signature Page to Amendment No. 8 to Third Amended and Restated Master
Repurchase Agreement




 

PENNYMAC LOAN SERVICES, LLC, as Seller

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title:   Senior Managing Director and Treasurer

 

 

 

 

 

PRIVATE NATIONAL MORTGAGE
ACCEPTANCE COMPANY, LLC, as Guarantor

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title:   Senior Managing Director and Treasurer

 

Signature Page to Amendment No. 8 to Third Amended and Restated Master
Repurchase Agreement

